Title: George Tucker to James Madison, 19 February 1827
From: Tucker, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University. 
                                
                                Feb. 19. 1827
                            
                        
                        I at length return you Dr. Cooper’s new work with many thanks for your goodness in giving me so early an
                            opportunity of seeing it, & not without some self-reproach for keeping it so long. A wish however to give it a
                            close examination tempted me thus to abuse the permission you gave me. It is a good introduction to the study of political
                            Economy. The doctrines are at once liberal & sound and the style easy, clear & forcible. It is however
                            often careless, and the work is not free from inaccuracies of more importance—I have concluded upon the whole that Say’s
                            pol: econ: would be the best text book, & I understand that it is the one they use at Harvard. You will perceive
                            that Dr. Cooper thinks as I do of McCulloch’s doctrine of absenteeism—The new regulations of the Visitors seem to work
                            very well so far. The equal distribution of the Students has given the most trouble, but even that has as yet presented no
                            serious Difficulty. The number I believe is now about 110, & it will probably not reach 20 more this Session—I am
                            with the highest respect, Sir, Your obedt Sert.
                        
                            
                                George Tucker
                            
                        
                    